USCA1 Opinion

	




                 United States Court of Appeals                     For the First CircuitNo. 97-2064                          JOSHUA WRIGHT,                      Petitioner, Appellant,                                v.           JEAN R. OUELLETTE, ACTING DISTRICT DIRECTOR,             IMMIGRATION AND NATURALIZATION SERVICE,                      Respondent, Appellee.                          ERRATA SHEET     The opinion of this Court issued on March 19, 1999, isamended as follows:     The penultimate sentence of the opinion, located on page 11,should read as follows:          This case, thus, does not involve a problem of          retroactivity, and the district court's dismissal of          Wright's petition for habeas corpus is affirmed and the          stay of deportation is vacated.